

115 S3578 IS: Improving Investment Research for Small and Emerging Issuers Act
U.S. Senate
2018-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3578IN THE SENATE OF THE UNITED STATESOctober 11, 2018Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Securities and Exchange Commission to carry out a study to evaluate the issues
			 affecting the provision of, and reliance upon, investment research into
			 small issuers.
	
 1.Short titleThis Act may be cited as the Improving Investment Research for Small and Emerging Issuers Act. 2.Research study (a)Study requiredThe Securities and Exchange Commission shall conduct a study to evaluate the issues affecting the provision of, and reliance upon, investment research into small issuers (referred to in this section as covered research), including emerging growth companies and companies considering initial public offerings.
 (b)Contents of studyThe study required under subsection (a) shall consider— (1)factors relating to the demand for covered research by institutional and retail investors;
 (2)the availability of covered research, including— (A)the number and types of firms that provide covered research;
 (B)the volume of covered research over time; and (C)competition in the research market;
 (3)conflicts of interest relating to the production and distribution of investment research; (4)the costs of covered research;
 (5)the impacts of different payment mechanisms for covered research, including whether that research is paid for by—
 (A)hard-dollar payments from research clients; (B)payments directed from the commission income of a client, including payments commonly referred to as soft dollars; or
 (C)payments from the issuer that is the subject of covered research; (6)any unique challenges faced by minority-owned, women-owned, and veteran-owned small issuers in obtaining research coverage; and
 (7)the impact on the availability of research coverage for small issuers due to— (A)investment adviser concentration and consolidation, including any potential impacts of the size of a fund on the demand for investment research of small issuers;
 (B)broker and dealer concentration and consolidation, including any relationships between the size of a firm and allocation of resources for investment research into small issuers;
 (C)rules of the Securities and Exchange Commission; (D)rules of registered national securities associations;
 (E)State and Federal liability concerns; (F)the settlement agreements referenced in Securities and Exchange Commission Litigation Release No. 18438 (relating to the Global Research Analyst Settlement; issued October 31, 2003); and
 (G)Directive 2014/65/EU of the European Parliament and of the Council of 15 May 2014 (relating to markets in financial instruments and amending Directive 2002/92/EC and Directive 2011/61/EU), as implemented by the member states of the European Union.
 (c)Report requiredNot later than 180 days after the date of enactment of this Act, the Securities and Exchange Commission shall submit to Congress a report that includes—
 (1)the results of the study required under subsection (a); and (2)recommendations to increase the demand for, volume of, and quality of investment research into small issuers, including emerging growth companies and companies considering initial public offerings.